PER CURIAM.
Having considered the appellants’ response to the order to show cause, we dismiss this appeal as being taken from a nonfinal, nonappealable order, but do so without prejudice to appellants’ right to seek review upon final disposition of the proceedings below. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 100 (Fla.1974); Odham v. Mouat, 484 So.2d 95, 96 (Fla. 1st DCA 1986). The appellants’ motion for extension of time to file initial brief is denied as moot.
WOLF, VAN NORTWICK and BROWNING, JJ., concur.